Citation Nr: 1821528	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-25 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Navy from September 1973 to August 1977.  VA has determined, by a September 2012 administrative decision, that the Veteran's discharge for the period of service from November 1981 to September 1985 was under dishonorable conditions, and is therefore a bar to the award of VA compensation benefits for disabilities incurred or aggravated during that period of service.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2013 decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  

In May 2016, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development.  The action specified in the May 2016 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran did not have exposure to Agent Orange in service.

2.  The Veteran's prostate cancer did not have onset in service or within one year of service and was caused by or related to his active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for prostate cancer have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

The Veteran was diagnosed with prostate cancer in December 2009.  At issue is whether this condition is related to his military service.

There is no probative evidence that the Veteran's prostate cancer was diagnosed in service or within one year of service.

However, the Veteran contends that service connection is warranted for prostate cancer based on herbicide exposure while serving aboard the USS Okinawa off the coast of Vietnam.  In September 2012 and July 2014 statements, he reported that he was serving aboard the USS Okinawa in January 1975 to late April 1975.  He claimed that the ship was so close to Vietnam, you could hit it with a stone.  He stated that he was not allowed to leave the ship, but indicated that he assisted in evacuating soldiers out of Vietnam, and has contended that he was exposed to toxins in the air and on the soldiers.  

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307 (a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309 (e) (2017).

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C. § 1116 (f) (2012); 38 C.F.R. § 3.307 (a)(6)(iii) (2017). 


Eligibility for the presumption of Agent Orange exposure requires that a Veteran's military service involved "duty or visitation in the Republic of Vietnam" between January 9, 1962 and May 7, 1975.  This includes service within the country of Vietnam itself or aboard a ship that operated on the inland waterways of Vietnam.  However, this does not include service aboard a large ocean-going ship that operated only on the offshore waters of Vietnam, unless evidence shows that a Veteran went ashore.  Inland waterways include the rivers, canals, estuaries, delta areas, and enclosed bays of Vietnam.  They do not include open, deep-water harbors. These are considered to be part of the offshore waters of Vietnam because of their deep-water anchorage capabilities and open access to the South China Sea.  See 38 CFR § 3.307 (a)(6)(iii).

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C. § 1110; 38 C.F.R. §  3.303; Combee at 1043-44.

Service personnel records document that the Veteran was stationed aboard the USS Howard W. Gilmore from November 1974 through June 1975.  It appears that this vessel was stationed in the Mediterranean during this period, and the Veteran has not alleged that any herbicide exposure occurred while he was stationed aboard.  The Veteran was later transferred to the USS Okinawa where he served from November 1975 to January 1976.  Significantly, this period of service occurred after the official end of the Vietnam Era in May 1975 and does not coincide with any period of time when the USS Okinawa was known to have been docked to shore or pier in Vietnam or operating in close coastal waters for an extended period of time.  VA's list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents notes that the USS Okinawa was docked to pier at Cam Ranh Bay to offload aircraft during May 1971 and operated as troop transport with helicopters and smaller vessels transporting troops on and off shore for amphibious assaults, with evidence that crew members went ashore to assist civilians, from April-November 1967, December 1968-May 1969, June- November 1970, and April-November 1972.  None of those dates coincides with the Veteran's period of service.

Based on the above evidence, the Veteran does not meet the criteria to be entitled to a presumption of exposure to Agent Orange.  The record shows that any service in the waters off the coast of Vietnam did not occur between January 9, 1962 and May 7, 1975.  See 38 C.F.R. § 3.307.  Furthermore, as the last Americans were evacuated from Vietnam in April 1975, the Board finds that the Veteran's claims that he helped evacuate America troops (thereby allegedly exposing himself to Agent Orange) lack credibility.  While it appears that the USS Okinawa participated in Operation Frequent Wind, the final stage of the American evacuation from Vietnam, in April 1975, the Veteran did not begin serving on the USS Okinawa until November 1975, several months later.  The preponderance of the above evidence weighs against a finding that the Veteran was ever exposed to Agent Orange or other tactical herbicides.  

As stated above, direct service connection necessitates a finding that the Veteran's prostate cancer is related to an injury or disease incurred in service.  The evidence of record, however, does not support such a finding regarding the Veteran's prostate cancer.  The medical evidence of record establishes a diagnosis in December 2009, more than 30 years after his discharge from service.  The passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Further, there is no probative evidence that the Veteran's prostate cancer had onset in service or was caused by or related to the Veteran's active service.  

Accordintly, entitlement to service connection for prostate cancer is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).
ORDER

Entitlement to service connection for prostate cancer is denied.  



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


